Citation Nr: 1314029	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to reopening or reconsideration of the claim seeking service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a statement of the case for issues decided in December 2011 rating decision and appealed by November 2012 notice of disagreement.


REPRESENTATION

Veteran is represented by: J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from November 1972 to November 1974, and from February 1976 to April 1992.    

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in New Orleans, Louisiana.

The RO denied the Veteran's application to reopen service connection for a lumbar spine disability in the appealed June 2009 rating decision, but reopened, and adjudicated the merits of the claim in the June 2010 Statement of the Case.  The Board must first examine whether the evidence warrants reopening or reconsideration of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened or reconsidered is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to service connection for a lumbar spine disability and the issue of entitlement to a statement of the case for issues decided in December 2011 rating decision and appealed by a 2012 notice of disagreement are addressed in the REMAND portion of the decision below and are REMANDED to the VA Regional Office.

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

A Board decision was issued on February 5, 2013 which granted reconsideration of service connection for a lumbar spine disability and denied the claim on the merits.

In February 2013, the appellant filed a motion for reconsideration of the Board's February 2013 decision with an attached medical opinion by a private physician dated July 26, 2012.  The Board finds that this evidence is pertinent to the issue of entitlement to service connection for a lumbar spine disability and was in existence - although not of record - at the time of the February 2013 decision.  Accordingly, the February 2013 Board decision is vacated and a new action will be entered as if the February 2013 decision by the Board had never been issued.


FINDINGS OF FACT

1.  In an unappealed January 2008 rating decision, the RO denied service connection for a lumbar spine disability. 

2.  The evidence associated with the claims file subsequent to the January 2008 rating decision includes relevant official service department records not previously considered, which were available at the time his claim was previously considered. 


CONCLUSION OF LAW

The criteria for reconsideration of the claim seeking service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis of Reconsideration

The RO initially denied a claim for service connection for a lumbar spine disability in a March 1993 rating decision.  The Veteran appealed that denial, and in a July 2000 decision, the Board denied the appeal as to service connection for a lumbar spine disability.  The Veteran sought to reopen his claim in December 2002, asserting a secondary service connection theory of etiology.  That claim was denied by the RO in April 2003.  The Veteran filed to reopen the claim seeking service connection for a lumbar spine disability in February 2006.  In a January 2008 rating decision, the claim was denied.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

At the time of the January 2008 decision, the medical evidence of record consisted of service treatment records, VA outpatient records, private treatment records, and VA examinations dated in August 1992, December 1996, August 1999, February 2003, and May 2006.  Additional, relevant evidence associated with the claims file since the January 2008 decision includes official service records.  In April 2009, the RO received the Veteran's service treatment records from his first period of service, which had not previously been of record.  As, pursuant to 38 C.F.R. § 3.156(c), these additional service records require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting reconsideration of the issue of service connection for a lumbar spine disability, the claim is substantiated to that extent, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Reconsideration of the claim seeking service connection for a lumbar spine disability is granted.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In December 2011, the RO issued a rating decision which granted service connection for residuals of head injury, increased the evaluation of major depressive disorder to 30 percent; denied service connection for a left ankle disability; denied service connection for an eye disability; and denied service connection for hypertension.

A review of the Veteran's virtual claims file shows that in November 2012, the RO sent him a letter acknowledging the receipt of his NOD with the December 2011 rating decision.  While the RO letter did not specify which issue or issues the Veteran had sought to appeal, it is clear from this letter that the Veteran has in fact filed a NOD.  Unfortunately, a review of both the virtual file and the paper claims file does not show that a SOC has been issued.  It is therefore proper to remand this claim to ensure that the Veteran is provided with a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue or issues listed in the NOD will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Regarding service connection for a lumbar spine disability, the Veteran submitted a medical opinion dated July 2012 that relates the Veteran's lumbar spine disability to his service-connected myositis of the neck.  That opinion points to an overlapping of the muscles of the lumbar spine and the trapezius, such that extra stress can be placed on the muscles of the lumbar spine and surrounding structures.  The physician noted that the Veteran has restricted neck motion causing him to hold his spine in an abnormal position.  He opined that this abnormal position as likely as not would expedite and contribute to the degenerative condition which led to the fusion at L4-5, and would continue to aggravate that area.  According to the opinion, "[t]he spine functions as one unit so the neck problem and the lumbar problem would aggravate each other because, when one part of the spine's range of motion is restricted, the other parts receive greater stress."

The Board notes that the July 2012 opinion uses the term "aggravate," which has significance under VA law; however, it is unclear from the opinion whether there is aggravation such as would substantiate service connection.  VA law defines aggravation as an increase in disability.  In essence, there must be a permanent worsening of the disability that is beyond the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Moreover, while the private physician relates the onset or causation of lumbar spondylolisthesis and degenerative disc disease to myositis of the neck, the mechanism for the purported causation is not adequately explained.  In particular, it is posited that restricted motion of the neck has caused the Veteran to hold his spine in an abnormal position and that this in turn expedited and contributed to the degenerative condition which led to the fusion at L4-5.  However, a review of the treatment records reveals that the Veteran's lumbar fusion was performed to treat a lumbar spondylolisthesis.  The private physician's opinion does not provide specific description of the mechanism and progression of the onset of spondylolisthesis from an abnormal spine position.    

Also significant, the private opinion does not account for significant evidence suggesting sudden onset of severe symptoms related to a work injury.  A March 2006 VA neurosurgery consultation reveals onset of severe pain in the low back and hip the previous December, when the Veteran had to quit working.  It was noted that his job required him to lift weights and put them onto a press.  A January 2008 VA neurosurgery consultation shows complaint of chronic back pain for almost fifteen years, but that recently, the Veteran had reported episodes associated with severe pain.  The Veteran was reportedly unable to continue working at his job, which involved quite a bit of "heavy physical labor."  

To summarize, while the private opinion provides competent evidence of a nexus between the Veteran's service-connected myositis of the neck and his lumbar spine disability, the opinion is not supported by an adequate rationale and discussion of conflicting evidence.  

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Therefore, these issues are remanded to the RO for the following action:

1.  The RO should consider the issues listed in the Veteran's 2012 notice of disagreement; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

2.  Obtain an opinion from a VA neurosurgeon based on review of pertinent evidence in the claims file as to the etiology of the Veteran's lumbar spine disability.  If the VA neurosurgeon determines that examination of the Veteran is necessary to provide an opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The pertinent documents in the claims file must be made available to and reviewed by the neurosurgeon.

The VA neurosurgeon is asked to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any lumbar spine disability is causally related to the service-connected myositis of the neck.  If found not to be causally related, the VA neurosurgeon is asked to provide an opinion as to whether the lumbar spine disability was permanently worsened beyond the normal course of the disease by the service-connected myositis of the neck.  

The VA neurosurgeon is asked specifically to review and discuss the opinion of the Veteran's private physician H.S., M.D., which relates the Veteran's degenerative disc disease of L4-5 to his service-connected myositis of the neck, as well as the March 2006 VA neurosurgery consultation and January 2008 VA neurosurgery consultation, which show recent onset of severe pain related to heavy lifting at work.  

Please provide a rationale for the opinion that is consistent with the evidence and applicable medical principles.  That is, tell us why you think so.

3.  Readjudicate the remanded issue of entitlement to service connection for a lumbar spine disability.  If the benefit sought is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
 

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


